DETAILED ACTION
The Instant Office Action supersedes Final Rejection (09/09/2020).

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Response to Arguments
First, citing [0016], [0038], and [0049], Applicant argues that a person of ordinary skill in the art would be able to create “a plot of possible locations of the origin of said wave front, based on said distance between said electrodes and said implied distance” recited in claim 1.  See Remarks at 8-9.  Applicant also argues that “This is at least partially evidenced by a document entitled ‘Computers in Biology and Medicine’ and written by Saluja et al. This document describes in detail how this projection is achieved.”  Id. at 8.
Second, Applicant argues that because the International Search Report stated that Narayan does not teach the claimed method, the claims at issue should be allowable.   See Remarks at 9.
Applicant’s first argument has been fully considered but it is not persuasive. 
The cited portions of the Instant Specification contains merely conclusory assertions that the information at issue “can be plotted” in three dimensions.  Lacking are specific details concerning how two-dimensional information can be projected onto three dimensions.  Furthermore, the article by Saluja et al. cited by Applicant is dated (August 2018) after the effective date of the Instant Application (04/13/2016).  Moreover, relying on vague language (“at least partially evidenced by…”), Applicant does not point to particular passages or disclosure in the article concerning the projection at issue.  
Applicant is encouraged to explain and describe how the projection at issue is achieved.  Specifically, Applicant is encouraged to explain in detail why “FIGS. 5-7C which shows how the 2--entrant tachycardia mechanisms,” as Applicant asserts.  See Remarks at 8-9.  
Applicant’s second argument has been fully considered but it is not persuasive. 
Patent examination by the USPTO is not governed by the International Examining Authority vis-à-vis interpretation of prior art references.  Applicant advanced no substantive arguments about why Narayan does not anticipate the claimed invention.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not “contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same.”
The claims at issue recite a method and system for localizing the origin of a wavefront by creating a plot for determining the location of the origin.   Claims 1, 12, and 13 recite, inter alia, a method or system for “localizing wavefronts . . . comprising . . . creating a plot of possible locations of the origin of said wave front, based on said distance between said electrodes and said implied distance.”  
Applicant argues that, given Fletcher’s numerical geodesic modeling on a sphere, a person of ordinary skill in the art can arrive at the limitations at issue.  See Brief at 4.    
Applicant’s argument is unconvincing for at least four reasons.
First, in the simplest of terms:



    PNG
    media_image1.png
    421
    401
    media_image1.png
    Greyscale
     ≠    
    PNG
    media_image2.png
    263
    192
    media_image2.png
    Greyscale

Second, the Instant Specification discloses a 2-dimensional equation that purportedly localizes wave fronts in the human heart.  However, the equation at issue, as defined, cannot yield the recited “possible locations” of the wave front because the “possible locations” are locations in 3-dimensional space.  See, e.g., [0005], [0014], [0038] of Instant Specification.  The Instant Specification does not provide further information in refining or supplementing the recited equation that, as a prima facie matter, is deficient for its disclosed purpose.
Third, claims 7-10 and 12 recite limitations directed to pacing electrodes for the purpose of entrainment.  However, Narayan et al. (US 20130331718 A1, December 12, 2013) (hereinafter “Narayan”) discloses that “[e]ntrainment mapping uses pacing to identify sites where the stimulating electrode is at the cause of a rhythm, yet pacing cannot be applied in AF and even some ‘simple’ rhythms such as atrial tachycardias due to automatic mechanisms.”  See [0008] (emphasis added).  The Instant Specification not only does not disclose how the simple 2-dimensional equation can yield 3-dimensional localization, as discussed above, but also does not disclose how the simple equation can account for complex mechanisms involved in tachycardias.  The simple equation recited in the claims, an equation in rudimentary geometry, leaves too much to speculation about how three-dimensional localization in the context of a complex phenomenon is actually achieved.  
Fourth, the Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation.  The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.  The state of the prior art is such that Applicant cannot provide a single reference which teaches or suggests localization based on curvatures of the heart chamber.  In view of the state of the prior art and the lack of guidance in the specification (as discussed above) regarding the localization at issue, one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the alternative, claims 1-5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. (US 20130331718 A1, December 12, 2013) (hereinafter “Narayan”)
Regarding claims 1, 4, 5, Narayan teaches a method (and a system) of localizing wave fronts in a human heart (15, Fig. 1), comprising: a. inserting a plurality of electrodes (e.g., 21, 23, 25, Fig. 1) in to said heart; b. obtaining a measurement of the distance between the electrodes in a pair of said electrodes; c. measuring the difference in time in the activation of each electrode in said pair of electrodes as said wave front propagates through said heart, and implying a distance from said difference in time; d. creating a plot of possible locations of the origin of said wave front, based on said distance between said electrodes and said implied distance; and e. repeating steps (b)-(d) for one or more additional pairs of electrodes, with the origin of said wave front being approximated by the intersection of two or more plots created in step (d) (as recited in claim 1); wherein said implied distance is based on the known speed of propagation of a wave front through said heart (as recited in claim 4); wherein said measurement of the distance between the electrodes in each pair of said electrodes is obtained by direct measuring of said distance (as recited in claim 5);  See, e.g., [0032], [0088], [0095]-[0097], [0103], [0120]-[0132], [0138].  See also [0111]-[0112] (describing utilizing two or more sensors for determine relative timing).
Regarding claims 2 and 11, Narayan teaches a method of localizing wave fronts in a human heart, wherein said plots are created on a three-dimensional visual model of said heart, created by software (as recited in claim 2); wherein said plots are made on a three dimensional electroanatomical model of said heart to localize the origin of the tachycardia in three dimensions (as recited in claim 11).  See, e.g.,[0133] (describing constructing a probability map).
Regarding claim 3, Narayan teaches a method of localizing wave fronts in a human heart, wherein said software can provide the measurement of the distance between electrodes in each pair of electrodes.  See, e.g., [0088] (describing determining the location of each sensor and, hence, the distance between the sensors). 
Regarding claim 13, as discussed above, Narayan teaches a system for localizing wave fronts in a human heart, comprising: a. a plurality of electrodes inserted into said heart; b. a computer, in communication with each of said electrodes; and c. software, running on said computer, said software being capable of performing the functions of: reading and plotting waveforms received at each of said electrodes; creating and displaying a three-dimensional model of said heart; providing a measurement of distance between each of said electrodes. measuring the difference in time in the activation of each electrode in a pair of electrodes as said wave front propagates through said heart, and implying a distance from said difference in time; creating a plot of possible locations of the origin of said wave front on
said three-dimensional model of said heart, based on said distance between said electrodes and said implied distance; and repeating the process for one or more additional pairs of electrodes, with the origin of said wave front being approximated by the intersection of two or more of said created plots.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792